IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: ASSIGNMENT OF COMMON                :   No. 521 Judicial Administration Docket
 PLEAS JUDGE                                :
                                            :
                                            :



                                          ORDER


PER CURIAM


       AND NOW, this 7th day of October, 2019, upon the recusal of the Honorable John

H. Foradora, who had been appointed to preside in the matter of Commonwealth v.

Gerald A. Sandusky, case numbers CP-14-CR-2421-2011 and CP-14-CR-2422-2011 in

Centre County, Pennsylvania, in accordance with the general supervisory powers vested

in this Court by Article V, Section 10 of the Pennsylvania Constitution, it is hereby

ORDERED that the Honorable Maureen A. Skerda of the Court of Common Pleas of the

Thirty-Seventh Judicial District, Warren and Forest Counties, Pennsylvania, is assigned

to preside in said matters in Centre County, Pennsylvania, and is vested with the same

power and authority as the judges of that judicial district for the duration of this matter or

until further order of this Court.